DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 4 and 5 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-3 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a head mounted display (HMD) configured to” in claim 1; 
“a user gaze direction detector configured to” in claim 1;
“a wearable input device configured to” in claim 1;  and
“a game start button configured to” in claim 1;
“a controller configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al.,  KR 2003-0054603A, with English translation, hereinafter Byun, in view of
Monodi Little Star, present in “time ticking? A simple yet addictive one-stroke drawing game 5” webpage present at https://1boon.kakao.com/appstory/181101_3, dated 2018.11.02, downloaded on 07/20/2021, with English translation, hereinafter Monodi.
This rejection is based on the prior art rejection in this application’s foreign priority application KR10-2019-0163546.
A detailed analysis of the claims follows
Claim 1:
1. A system for performing a constellation game using virtual reality (Byun:  constellation observation system displays virtual stars, virtual constellations, and virtual constellation information, refer to claim 6 and paragraphs [19], [22], [35], [36], and [54].  Monodi: refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original.), the system comprising: 
a head mounted display (HMD) configured to be worn on a user's head (Byun:   HMD system 200, HMD 201, and HMD sensor 202.); 
a user gaze direction detector configured to detect a direction that the user gazes (Byun:  paragraph [21] which describes “On the other hand, real-time measurement of the user's location and gaze direction and technology that provides the user with virtual 
a wearable input device configured to be worn on the user's body (Byun:  pointer system 100, pointer 101, sensor 102, paragraphs [26] which describes “pointer worn by the user from the tracker of the tracker installation system,” and claim 5 which describes “pointer worn by the user from the tracker of the tracker installation system”.), 
the wearable input device comprising a game start button configured to receive a game start command (Byun:  silent as to a start button, however, inherently a start button is present to start the constellation observation system.   Monodi: refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original, inherently the game is started with a game start button.), 
the wearable input device configured to 
select a constellation (Byun:  paragraph [24] which describes “and provides information about the celestial body from the astronomical DB management module when the pointer points to a specific celestial body.”, paragraph [33] which describes “In the pointer system 100, when a user wants to view detailed information on a celestial body while viewing a three-dimensional screen with the HMD system 200, a sensor 
connect dots on an outline of the constellation to each other (Byun:  silent.   Monodi:  refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original, the virtual stars are displayed as dots which meets the BRI of claimed “dots on an outline of the constellation” and user connects the stars displayed as dots to form and select a constellation.); and 
a controller configured to: 
in response to the game start command being received, control the user gaze direction detector to detect a user gaze direction and provide to the HMD a celestial image according to the user gaze direction (Byun:  silent as to a start button, however, having a start button present to start the constellation observation system which starts above discussed gaze direction detector and provides above described celestial image according to the user gaze direction would have been obvious, refer to paragraph [24] which describes “and provides information about the celestial body from the 
in response to any one constellation being selected on the celestial image by the wearable input device, provide an image of dots on an outline of the selected constellation to the HMD (Byun:  stars are dots.  Monodi:  stars are dots displayed on an outline of a system selected constellation, refer to both figures on page 8/21, note more dots than on the outline is covered by BRI of the claim.); and 

an image of the selected constellation (Byun:  silent as to connecting dots but does select a constellation with pointing system 100.  Monodi:  in response to user connected stars displayed as dots an image of a constellation is displayed, refer to both figures on page 8/21.), 
a mixed image obtained by inserting an illustration into the image of the constellation (Byun:  silent as to connecting dots but does provide constellation information with the constellation image.  Monodi:  in response to user connected stars displayed as dots an image of a constellation is displayed with the stars, refer to both figures on page 8/21.), and 
storytelling information on the constellation (Byun:  silent as to connecting dots but does provide constellation information with the constellation image along with additional information such as legends covering BRI of storytelling information, refer to paragraph [22] which describes “legends of virtual celestial models or stars and constellations”.  Monodi:  in response to user connected stars displayed as dots an image of a constellation is displayed with the stars along with additional information covering BRI of storytelling information such as graphics “It is not just graphics that provide healing. It can also be played with soothing music, so it's a great game to play when you want to have some quiet time alone.”, refer to both figures and last two sentences on page 8/21.).  

	Regarding connecting the dots to select the constellation and in response to the selected constellation provide the claimed information:  Byun is silent as to the method of constellation selection, however, Monodi describes this method of constellation selection which has predictable results of selecting desired constellation rather than a different undesired adjoining/overlapping cluster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  in view of Monodi to modify Byun to include a game start button which has predictable results of starting the providing of constellation information when the user wants to have the information provided and to modify Byun to include connecting dots as the method of selecting the constellation which has predictable results of selecting desired constellation rather than a different undesired adjoining/overlapping cluster.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 2:
2. The system of claim 1, wherein the controller comprises: 

a constellation dot image processor configured to provide the image of the dots on the outline of the selected constellation to the HMD in response to any one constellation being selected on the celestial image by the wearable input device (Byun:  main system 300 performs this claimed function, stars are dots.  Monodi:  stars are dots 
a constellation image processor configured to provide the image of the selected constellation in response to the dots on the outline being connected to each other by the wearable input device (Byun:  main system 300 modified in above combination performs this claimed function.); 
an illustration processor configured to provide a mixed image obtained by inserting the illustration into the image of the constellation provided by the constellation image processor (Byun:  main system 300 provides constellation information with the constellation image which covers this claimed function.); and 
a constellation storytelling information processor configured to provide the storytelling information for the mixed image provided by the illustration processor (Byun:  main system 300 modified in above combination performs this claimed function.).  
Thus, the obvious rationale given above for parent claim 1 applies to this dependent claim.  
Claim 3:
3. The system of claim 1, wherein the storytelling information includes scientific knowledge related to the constellation (Byun:  displays astronomical information which includes scientific knowledge related to the constellation, refer to paragraphs [26], [43], and [47] and claims 5, 7, and 8.) and storytelling information related to the constellation in Greek mythology and legend (Byun:  legend information covers BRI of claimed Greek mythology and legend, refer to paragraph [22].).  Thus, the obvious rationale given above for parent claim 1 applies to this dependent claim.  

	Claims 4 and 5 are method claim version of system claims 1 and 3 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holz, US Patent Application Publication No. 2020/0278756, describes using gestures in constellation viewing environment, refer to paragraph [0177].
Holz, US Patent Application Publication No. 2019/0391724, describes using gestures in constellation viewing environment, refer to paragraph [0207].
Powderly et al., US Patent Application Publication No. 2017/0109936, describes using gestures in constellation viewing environment, refer to paragraph [0163].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613